— In an action to recover under two fire insurance policies, one issued by each of the defendants, the appeals are from an order of the Supreme Court, Nassau County, dated May 16, 1978, which denied defendant Traveler’s motion and defendant New Hampshire’s cross motion for summary judgment. Order reversed, on the law, without costs or disbursements, and motion and cross motion for summary judgment granted. In its proof of claim, plaintiff set forth a certain sum as the amount claimed under the defendants’ fire insurance policies. Said amount has already been paid. Therefore, since no bona fide factual issue exists, the defendants’ respective motion and cross motion for summary judgment should have been granted. We note that the respondent filed no brief. Damiani, J. P., Titone, Gulotta and Shapiro, JJ., concur.